Citation Nr: 1117072	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a convulsive disorder, to include a grand mal convulsive disorder, or other convulsive disorder, also claimed as epilepsy, and, if so, whether the Veteran is entitled to service connection for a convulsive disorder.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for chronic tinnitus, also claimed as "tinnitus in the left ear," on a direct basis, or as secondary to left ear hearing loss.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.

This case initially came before the Board of Veterans' Appeals (Board) when the Veteran perfected the appeal from adverse decisions issued in September 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  After the Board denied the claims in September 2009, the Veteran filed an appeal before the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in August 2010.  Thereafter, the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2009 decision.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2009.

The reopened claim of entitlement to service connection for a convulsive disorder and the claims of entitlement to service connection for left ear hearing loss and for tinnitus, on a direct basis, or as secondary to left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The newly received evidence submitted since the June 1975 decision denying entitlement to service connection for a grand mal convulsive disorder, also claimed as epilepsy, relates to an unestablished fact, and is of such significance as to require review in light of all evidence of record.  


CONCLUSION OF LAW

The June 1975 decision denying entitlement to service connection for a grand mal convulsive disorder, also claimed as epilepsy, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen a claim of entitlement to service connection for a convulsive disorder.  As demonstrated below, the Board is reopening the Veteran's claim.  Because this decision is favorable to the Veteran, an extended discussion of the duties to notify and assist with respect to this claim is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Board has a jurisdictional responsibility to consider whether it is proper to reopen a claim which has previously been denied before the claim may be considered on the merits.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection for a convulsive disorder and epilepsy was denied by the RO in June 1975.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the issue in this current appeal.  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Id.  

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  However, the specified bases for the final disallowance must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The August 2010 Joint Motion for Remand, and the Order of the CAVC incorporating that Motion, states that the Board must apply the presumption of credibility to additional evidence submitted since the last final decision in this case for purposes of determining whether the June 2009 medical statement is new and material.  It was reasoned that there was no determination in the June 1975 rating decision that the facts provided by the Veteran and set forth in the June 2009 medical opinion were inaccurate or otherwise non-credible.  

Given the aforementioned, the June 2009 medical opinion is presumed credible, and thereby sufficient to reopen the claim.  The medical opinion at issue relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and, if credible as presumed, raises a reasonable possibility of substantiating the claim.  The claim of entitlement to service connection for a grand mal convulsive disorder, also claimed as epilepsy, is reopened.  

Further development is required in order to adjudicate the claim on the merits, as discussed in the Remand, below.


ORDER

The appeal to reopen a claim of entitlement to service connection for a grand mal convulsive disorder, also claimed as epilepsy, is granted, and the claim is reopened; the claim is granted to this extent only.


REMAND

When adjudicating claims, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant.  

As such, the AOJ must initially consider the credibility of the evidence, including the Veteran's contentions presented on appeal.  The AOJ should summarize the evidence considered and make determinations as to credibility of evidence reviewed.  That is, the AOJ must weigh the credibility of the Veteran's assertions of sustaining a head injury in service and the manifestation of a convulsive disorder during service.  The AOJ must also consider the Veteran's assertions of sustaining hearing loss and tinnitus as a result of an in-service head injury.

Thereafter, a medical opinion is needed to ascertain the likelihood that a convulsive disorder was incurred or aggravated in service.  The medical opinion obtained should address the likelihood that the Veteran incurred a convulsive disorder during service, as well as the likelihood that the Veteran incurred a convulsive disorder during, or as a result of service or any event of service, such as a head injury.  Additionally, the medical opinion obtained should address the likelihood that a convulsive disorder which was manifested prior to service was aggravated during service or by any incident of service.  The medical opinion must be rendered after a review of all evidence of record, and after a review of the Veteran's statements and testimony.

A medical opinion is also needed as to the likelihood that the Veteran sustained a left ear hearing loss during service or as a result of any incident of service, to include an ear infection treated in service or as a result of a head injury sustained in service.  Again, the Veteran's statements and testimony must be considered.

Finally, the AOJ must also obtain a medical opinion as to the likelihood that the Veteran's current tinnitus, if present, is a result of a hearing loss sustained during service or as a result of any incident of service, or may result directly from an ear infection treated in service or a head injury sustained in service, if the Veteran's testimony that he sustained a head injury in service is found credible.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of the Veteran's treatment by his private providers, NW, Au.D., and AA, MD, who provided February 2011 medical statements.  

2.  Afford the Veteran an opportunity to identify or submit any records, clinical or non-clinical, which might substantiate his contention that he incurred a head injury in service, to include any records which might reflect that the Veteran provided a history of head trauma in service, such as records of treatment rendered in 1968 following a seizure, records of treatment in 1968, 1970 or 1972 from Bergen Mercy Hospital, Omaha, or any treatment records related to or prior to those dates of treatment, or clinical or insurance records dated from 1968, when the Veteran was involved in a motor vehicle accident.  The Veteran should be advised that records proximate to service would be more persuasive than current records.

3.  Afford the Veteran an opportunity to identify or submit any records, clinical or non-clinical, which might substantiate his contention that he incurred hearing loss or tinnitus in service or proximate thereto.  

4.  Afford the Veteran an opportunity to submit any type of record, lay or clinical, which would tend to substantiate that any claimed disorder was first manifested in service or within one year thereafter, or which would reflect that the Veteran sustained head trauma in service.  Advise the Veteran that records proximate to service are more persuasive than current records.  

5.  Request that the National Personnel Records Center search for any separately-filed hospital records for the Veteran for a facility in Korea in 1960.  Request the Veteran's personnel records.

6.  Obtain complete VA outpatient treatment records from August 2008 to the present, to include any reports of audiologic testing.  
Note:  If any records indentified are not available, the Veteran should be apprised of such and provided with an opportunity to submit such reports.

7.  After the above instructions are completed, the Veteran should be scheduled for neurologic examination.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss:  service treatment records, to include the notation entered on December 19, 1961; a report of VA neurologic examination conducted in December 1974; a report of VA examination signed in January 1975; private medical statements and reports dated from October 1968 to December 1974; the Veteran's 2009 testimony regarding a head injury sustained in service and onset of a convulsive disorder in about 1966 (including pages 4, 6, 9, 15, 19, 20-22, 31-33 of the hearing transcript); and, private medical statements dated in June 2009 and February 2011.

After all relevant evidence in the claims file is reviewed, the VA examiner should offer an opinion as to the following:

(a).  If the Veteran's 1970 report that he incurred a head injury at age 9 prior to service is accurate, is it at least as likely as not (50 percent or greater probability) that a convulsive disorder pre-existed the Veteran's service?  

(b).  If the Veteran's 1970 report that he incurred a head injury at age 9 prior to service is accurate, is it at least as likely as not that the residuals of that head injury were aggravated beyond the expected natural progression by the Veteran's service or any incident thereof, to include the condition described in a December 19, 1961 treatment note?

(c).  Based on your examination of the Veteran and review of the varying reports of the date of onset of epilepsy of record (comparing the Veteran's testimony and statements to the medical records), is it at least as likely as not that a convulsive disorder was first manifested during service or within one year following the Veteran's service?  

(d).  Is it at least as likely as not (50 percent or greater probability) that a convulsive disorder had its onset as a result of the condition described in a December 19, 1961 treatment note?  Explain the rationale for your answer to this question.

(e).  If the Veteran's report that he first sustained a head injury in service on December 19, 1961 is accurate, is it at least as likely as not that such injury resulted in a convulsive disorder which was first manifested between 1964 and 1968?  

(f).  Is it at least as likely as not (i.e., probability of 50 percent), that a current convulsive disorder is causally or etiologically due to the Veteran's service or any incident thereof?  

In answering each question, the examiner must comment on the Veteran's statements as to incurrence of head injury and onset of a convulsive disorder. 
 
If any opinion requested above cannot be rendered without resort to pure speculation, please explain what information would be required to provide a less speculative opinion as to date of onset of a convulsive disorder.  

8.  After instructions in paragraphs #1 through #7 are conducted, the Veteran should be scheduled for audiologic examination.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss:  service treatment records, to include the notation entered on December 19, 1961; report of VA neurologic examination conducted in December 1974; report of VA examination signed in January 1975; private medical statements and reports dated from  October 1968 to December 1974; the Veteran's 2009 testimony regarding a head injury sustained in service and onset of a convulsive disorder in about 1966 (including pages 4, 6, 9, 15, 19, 20-22, 31-33 of the hearing transcript); and, private medical statements dated in June 2009 and February 2011.

After all relevant evidence in the claims file is reviewed, the VA examiner should offer an opinion as to the following:

(a).  Is it at least as likely as not (50 percent or greater probability) that a left ear hearing loss had its onset as a result of the condition described in a December 19, 1961 treatment note?  Explain the rationale for your answer to this question.

(b).  Assuming the credibility of the Veteran's report that he sustained a head injury in service, is it at least as likely as not (50 percent or greater probability) that a left ear hearing loss or tinnitus had its onset in service or as a result of a head injury sustained in service?  

(c).  If the provider who conducts neurologic examination concludes that the Veteran's report that he sustained a head injury in service, and that there was no pre-existing head injury, is not credible, is it at least as likely as not (50 percent or greater probability) that a left ear hearing loss or tinnitus had its onset in service or as a result of service?  

(d).  If the examiner who conducts VA neurologic examination concludes that the Veteran's report that he first sustained a head injury in service on December 19, 1961 is probable, is it at least as likely as not that the disease or injury noted in the December 1961 treatment note resulted in current left ear hearing loss or tinnitus?

(e)  Is it at least as likely as not that the Veteran's current tinnitus had its onset during the Veteran's service or is etiologically related to the Veteran's service or an incident thereof?  

A complete rationale should be provided for each opinion provided in response to the questions above.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion.  

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

10.  Readjudicate the Veteran's claims for service connection, to include an assessment of the Veteran's lay statements and testimony.  Adjudication of the claims should consider the applicability of 38 C.F.R. § 3.310(a) (2009) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If any claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


